lN THE UN|TED STATES DlSTR|CT COURT
WESTERN DlSTR|CT OF ARKANSAS

FAYETTEV|LLE D|VlS|ON`
MARKE|TH TIMON MONTAV|OUS AGNEW c PLA|NT|FF
V. CASE NO. 5:19-c`v-05011
OFF|CER RANK|N, Rogers Police Department DEFENDANT

MEMORANDUM OPlN|ON AND ORDER

P|aintiff, Markeith Agnew, currently an inmate of the Benton County Detention
Center (“BCDC"), has filed this civil rights action pursuant to 42 U.S.C. § 1983. He
proceeds pro se and in forma pauperis

The Comp|aint (Doc. 1) is before the Court for preservice screening under the
provisions of the Prison Litigation Reform Act (“PLRA"). Pursuant to 28 U.S.C.
§ 1915A, the Court has the obligation to screen any complaint in which a prisoner seeks
redress from a governmental entity or officer or employee of a governmental entity. 28
U.S.C. § 1915A(a).

|. BACKGROUND

According' to the allegations of the Comp|aint, on September 1, 2018, Oft"lcer
Rankin had received a call about a robbery. Even though P|aintitt"s car did not match
the description of the car used in the robbery, P|aintiff alleges that when Officer Rankin

pulled up “next to me [and] seen what | looked |ike,” he initiated a traffic stop. P|aintiff

believes his race (B|ack) was a part of the reason he was pulled over.

As soon as P|aintiff pulled overl he asserts that thcer Rankin, without a warrant
or probable cause, began to search the passenger area of the car and truck and found
nothing illega|. P|aintiff’s glove compartment was locked, and when it was opened, it
contained two firearms. P|aintiff alleges the firearms were lega|.

P|aintiff contends he was arrested on fraudulent charges. As a resu|t, P|aintiff
asserts he has “|ost everything;” his name has been slandered; and he missed the birth
of his chi|d. As relief, P|aintiff seeks compensatory damages for his pain and suffering,
his name being slandered, and his vehic|e’s value. He also seeks punitive damages.

ll. D|SCUSSlON

P|aintiff is currently charged in the name of Timon Agnew a/k/a Timon Montavious
Agnew, in the Benton County Circuit Court with aggravated robbery, aggravated assault,
terroristic threatening, and solicitation for witness bribery. State v. Agnew, 04-CR-18-
19451; State v. Agnew, 04-CR-18-2366.2 The offense date for the charges in both
cases is September 1, 2018. Reference to the current docket sheets show that the
cases are still open, and P|aintiff has a pre-trial hearing scheduled for i\/|arch 18, 2019,

in both cases.

 

1 https://caseinfo.arcourts.gov/coonnect/PROD/pub|ic/ck_pub|ic_qry_doct.cp_dktrpt_fr
ames?backto= P&case_id=04CR-1 8-1 945&begin_date=&end_date= (accessed
January 28, 2019).

2 https://caseinfo.arcourts.gov/cconnect/PROD/public/ck_public__qry_doct.cp_dktrpt_fr
ames?backto=P&case_id=04CR-1 8-2366&begin_date=&end_date= (accessed
January 28, 2019).

2

Pursuant to Younger v. Harris, 401 U.S. 37 (1971), federal courts are required to
abstain from hearing cases when “(1) there is an ongoing state judicial proceeding
which (2) implicates important state interests, and when (3) that proceeding affords an
adequate opportunity to raise the federal questions presented.” Norwood v. Dickey,
409 F.3d 901, 903 (8th Cir. 2005) (citing Fuller v. Ulland, 76 F.3d 957, 959 (8th Cir.
1996)). P|aintiff’s state criminal cases are ongoing. Ongoing state criminal
proceedings implicate the important state interest of enforcing state criminal |aw, and
constitutional claims relating to that proceeding should be raised there. See, e.g.,
Gillette v. N.D. Disc. Bd. Counsel, 610 F.3d 1045, 1046 (8th Cir. 2010). With respect
to P|aintiff’s claims that he was arrested without probable cause and his vehicle was
unlawfully searched, P|aintiff may raise these constitutional claims in his state criminal
cases and move for the suppression of any evidence unlawfully obtained.

“|f all three questions are answered affirmatively, a federal court should abstain
unless it detects ‘bad faith, harassment, or some extraordinary circumstance that would
` make abstention inappropriate.’" Night Clubs, Inc. v. City of Ft. Smith, Ark., 163 F.3d
475l 479 (8th Cir. 1998) (quoting Middlesex Cnty. Ethics Comm. v. Garden State Bar
Ass’n, 457 U.S. 423, 435 (1982)). There is no evidence of bad faith or other
extraordinary circumstance

When only equitable relief is sought, Younger “contemp|ates the outright
dismissal of the federal suit, and the presentation of all claims, both state and federal

to the state courts." Gibson v. Berryhill, 411 U.S. 564, 577 (1973) (a § 1983 case

involving only injunctive relief, and not damages). |n cases where damages are
sought1 the Eighth Circuit has noted that the Supreme Court instructs that traditional
abstention principles generally require a stay as the appropriate mode of abstention
rather than a dismissal Night Clubs, 163 F. 3d at 481. |n Quackenbush v. Alfstafe
ins Co., 517 U.S. 706 (1996), the Court said:

in those cases in which we have applied traditional abstention principles

to damages actionsl we have only permitted a federal court to withhold

action until the state proceedings have concludedl that is, we have

permitted federal courts applying abstention principles in damages actions

to enter a stay, but we have not permitted them to dismiss the action

altogether.
ld. at 730. lt is therefore appropriate to stay Plaintiff’s claims

l||. CONCLUSION
This case is STAYED until P|aintiff’s state criminal cases have been fully resolved

P|aintiff may file a motion to reopen the case at that time if any issues remain for

adjudication

The C|erk Of Court ls directed t [SJM|N|STRAT|VELY TERIV||NATE THE CASE.
d

ay of, >GA|VZ 2019.

|T IS SO ORDERED on this.z

 

